MEMORANDUM OPINION
BUSSEY, Presiding Judge.
Donald Leon Ladd, hereinafter referred to as defendant, was charged by Information in the District Court of Tulsa County with the crime of Driving While Intoxicated, Second Offense. He was tried by the court who found him guilty and assessed his punishment at one year in the State Penitentiary, a fine of $10.00 and costs. A timely appeal was thereafter perfected to. this Court. No brief having been filed on behalf of defendant, this cause was submitted on the record on February 14, 1966,. under Rule 9 of this Court which provides:
“When briefs are not filed, or when an appearance is not made, the cause will be submitted and examined for fundamental error only.”
See Ashby v. State, Okl.Cr., 406 P.2d 1007; and Bales v. State, Okl.Cr., 406 P.2d 1010.
We have carefully examined the record and finding it free of fundamental error,, are of the opinion that the judgment and sentence appealed from should be, and the same is hereby,
Affirmed.
NIX and BRETT, JJ., concur.